Decision. Judgment of the supreme court reversed, and judgment for plaintiffs on demurrer.
Jones, J. delivered the opinion of the court, in which Bronson, J. concurred in a short opinion. Jewett, Ch. J., dissented.
Note. The court decided that the suit was not an action upon a statute for a forfeiture or cause, the benefit and suit whereof is limited to the party aggrieved,. *137therefore not barred by the short statute (three years) of. limitation: that six years’ statute of limitations applied in such suits.
The court held, that the stockholder was originally and primarily liable, like partners or members of an unincorporated association. His liability was not - created by statute.
Reported, 1 Comstock, 47.